DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/23/2022 (“Amendment”). Claims 1-12 are currently under consideration. The Office acknowledges the amendments to claims 1-9 and 11.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Regarding claim 1, the limitation of “a gyroscope… of the gyroscope” in lines 6-8 should be moved after the limitation of “an display… by the first transceiver” in lines 11-14 because the gyroscope controls “the display,” and the limitation in lines 11-14 is needed to provided antecedent basis for this.
Further regarding claim 1, the recitation of “an display” in line 11 should instead read --a display--.
Further regarding claim 1, the recitation of “the e-paper display” in line 12 should instead read --the display--.
Regarding claim 9, the recitation of “from the display” in line 7 should instead read --from the display surface--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0142651 (“Brister”) in view of US Patent Application Publication 2012/0033156 (“Yamazaki”), US Patent Application Publication 2005/0276164 (“Amron”), and US Patent Application Publication 2011/0022025 (“Savoie”).
Regarding claim 1, Brister teaches [a]n on-body system for sensing an analyte in a living body (Abstract), comprising: a cover at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous glucose monitoring sensor 32 having a microcontroller - Fig. 14A, processor module 138, ¶¶s 0266, 0498. The sensor is part of electronics unit 16); a bottom surface adapted to be adhered to a first area of skin (Fig. 3 - at adhesive pad 8); … a first transceiver … adapted to transmit a signal… (Fig. 14A, RF module 148 transmitting and receiving signals wirelessly as indicated by element 150 - also see ¶ 0477); and [a] display adapted to display data received from the first transceiver and adapted to be [attached] to a second area of the skin, the [] display comprising a second transceiver … adapted to receive the signal … transmitted by the first transceiver (¶ 0481 describes the electronics unit 16 as communicating with a receiver shown in Figs. 15 and 17. Fig. 17A shows input module 174 of the receiver. The input module 174 is the second transceiver (note that Fig. 15 indicates wireless communication between the devices). The receiver has a display as shown in Figs. 15, 16, and 17 (see ¶¶s 0503-0505), and is attachable to a second skin area (¶ 0503 describes the receiver as being selectively worn)).
Brister does not appear to explicitly teach a gyroscope adapted to recognize an orientation of the gyroscope, wherein the microcontroller is adapted to control the display to display information in accordance with the recognized orientation of the gyroscope.
In attempting to solve the same problem, Yamazaki teaches the use of a gyroscope to detect orientation of a device (and therefore orientation of the gyroscope within the device), and to change a display accordingly (¶ 0237).
Amron teaches that displays of on-body devices can be adapted to display information in accordance with a recognized orientation of an orientation sensing module (Figs. 3 and 4A-4D, Title, Abstract, ¶ 0019, adapting the display based on movement of the arm to which the device is attached, which includes movement of the device and gyroscope described in ¶ 0019).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate a gyroscope into the device of Brister, adapting the microcontroller/processor of Brister to control the display according to the orientation of the gyroscope (based on the teachings of Yamazaki and Amron), for the purpose of making it easier to view the displayed information (Amron: ¶¶s 0005, 0006).
Brister-Yamazaki-Amron does not appear to explicitly teach the first transceiver capacitively coupled to the skin and adapted to transmit a signal capacitively via the skin, or the second transceiver capacitively coupled to the skin and adapted to receive the signal capacitively transmitted by the first transceiver. Brister-Yamazaki-Amron also does not appear to explicitly teach the display adhered to a second skin area.
Savoie teaches using a personal area network transceiver in a medical device to communicate with other devices in contact with the user’s body (Abstract, by propagating a current across the user’s body via capacitive coupling. This includes coupling between a sensing device (Fig. 3, sensor 300) and a display device (Fig. 3, medical device 100 or host device 200, both shown in Fig. 1 as having a display)). Savoie teaches a display device adhered to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate capacitive coupling in the transceivers of Brister, i.e., to replace the RF communication with capacitive communication via the skin, as taught by Savoie, thereby implementing a personal area network, for the purpose of reducing the power requirements of the devices, enabling various convenient energy harvesting techniques, and increasing security of data transfer (Savoie: Abstract, ¶ 0011). It also would have been obvious to adhere the display of the combination to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, and for enabling more continuous communication via the personal area network (Savoie: ¶ 0012).
Regarding claim 2, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches wherein the data comprises data relating to at least one selected from the set consisting of: a user's current glucose levels (Brister: Fig. 16A); glucose trends (Brister: Figs. 16B, 16C, 16D, 17B, etc.); CGM device malfunction notifications; and glucose measurement intervals.
Regarding claim 3, Brister -Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches wherein the display displays at least one selected from the set consisting of: a digital representation of data (Brister: Figs. 14B, 16A, etc.); and an analog representation of data.
Regarding claim 5, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches where the display is adapted to display a trend indication (Brister: Figs. 16B, 16C, 16D, 17B, etc.).
Regarding claim 6, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 5, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches the trend indication comprises an arrow (Brister: Fig. 17C, arrow 190).
Regarding claim 7, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches wherein the display is replaceable (Brister: ¶ 0503 describes the receiver as selectively worn and/or removed).
Regarding claim 8, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie further teaches the display is removable (Brister: ¶ 0503 describes the receiver as selectively worn and/or removed).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister-Yamazaki-Amron-Savoie in view of US Patent Application Publication 2012/0203166 (“Riback”).
Regarding claim 4, Brister-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Yamazaki-Amron-Savoie does not appear to explicitly teach wherein the display comprises at least one display element selected from the set consisting of: a thermometer graph; and a speedometer graph.
Riback, in its discussion of the background art, describes CGM devices which display data in one-dimensional bar-graphs or thermometer-type displays (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the background art discussed in Riback with Brister-Yamazaki-Amron-Savoie, by incorporating a thermometer-type display in Brister-Yamazaki-Amron-Savoie, for the purpose of clearly displaying information using a well-known method.

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of Savoie.
Regarding claim 9, Brister teaches [a]n on-body device for sensing an analyte in a living body (Abstract), comprising: a cover at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous glucose monitoring sensor 32 having a microcontroller - Fig. 14A, processor module 138, ¶¶s 0266, 0498. The sensor is part of electronics unit 16); a first bottom surface adapted to be adhered to a first area of a user’s body (Fig. 3 - with adhesive pad 8); and a display comprising a display surface and a second bottom surface on an opposite side from the display [surface] (Figs. 15-17, showing a receiver with a display, the receiver having a display surface on the front and a bottom surface on the back) adapted to be [coupled] to a second area of the user’s body (¶ 0503, the receiver being selectively worn and/or removed, separately from the discreet sensor system 10) and adapted to display data transmitted by the microcontroller (as shown in Figs. 15-17 - also see ¶ 0503).
Brister does not appear to explicitly teach the second bottom surface of the display as adapted to be adhered to the second area.
Savoie teaches a display device having a bottom surface adherable to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the display of Brister to be adhered to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, and for enabling more continuous communication via the personal area network (Savoie: ¶ 0012).
Regarding claim 10, Brister-Savoie teaches all the features with respect to claim 9, as outlined above. Brister-Savoie further teaches wherein the microcontroller is adapted to communicate with the display using at least one selected from the set consisting of: radio frequency radio communication (Brister: ¶ 0503, two-way RF transmissions); line-of-sight communication; a personal area network; and near field communication.
Regarding claim 11, Brister teaches [a]n on-body device for sensing an analyte in a living body (Abstract), comprising: a means for at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous glucose monitoring sensor 32 having a microcontroller - Fig. 14A, processor module 138, ¶¶s 0266, 0498. The sensor is part of electronics unit 16); a first bottom surface adapted to be adhered to a first area of a user’s body (Fig. 3 - with adhesive pad 8); and a means for displaying data transmitted by the microcontroller (Figs. 15-17, showing a receiver with a display - also see ¶ 0503), the means for displaying data transmitted by the microcontroller comprising a display surface and a second bottom surface on an opposite side of the means for displaying data (Figs. 15-17, the receiver having a display surface on the front and a bottom surface on the back) adapted to be [coupled] to a second area of the user’s body (¶ 0503, the receiver being selectively worn and/or removed, separately from the discreet sensor system 10).
Brister does not appear to explicitly teach the second bottom surface of the means for displaying data as adapted to be adhered to the second area.
Savoie teaches a display device having a bottom surface adherable to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the display of Brister to be adhered to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, and for enabling more continuous communication via the personal area network (Savoie: ¶ 0012).
Regarding claim 12, Brister-Savoie teaches all the features with respect to claim 11, as outlined above. Brister-Savoie further teaches wherein the microcontroller is adapted to communicate with the means for displaying data transmitted by the microcontroller using at least one selected from the set consisting of: radio frequency radio communication (Brister: ¶ 0503, two-way RF transmissions); line-of-sight communication; a personal area network; and near field communication.

Response to Arguments
Applicant’s arguments filed 02/23/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New objections are issued. The amendments with respect to the rejections under 35 USC 112(b), 112(d), and 101 are persuasive, and the rejections are accordingly withdrawn. 
In response to the arguments and amendments regarding the rejections under 35 USC 102, they are persuasive, and the rejections are accordingly withdrawn. However, a new grounds of rejection is made under 35 USC 103 in view of Savoie. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Brister, as the primary reference, need not suggest the modifications that could be made to it, and need not provide the reasons for such modifications. Instead, the secondary references provide this motivation. Savoie teaches that a discrete display device like that of Brister would have been obvious to adhere to the skin. Yamazaki and Amron teach and provide motivation for why it would have been obvious to control the display gyroscopically. Savoie teaches and provides motivation for why RF communication could be replaced with a personal area network.
Therefore, all claims remain rejected in light of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791